CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Independent Registered Public Accounting Firm” and “Appendix B – Target Fund’s Financial Highlights” in the Combined Proxy Statement/Prospectus and to the use of our report, dated November 24, 2015 with respect to Fort Dearborn Income Securities, Inc. for the fiscal year ended September 30, 2015, which is incorporated by reference in this Registration Statement on Form N-14 of The UBS Funds. /s/ ERNST & YOUNG LLP New York, New York February 1, 2016
